



TRECORA RESOURCES
CHANGE OF CONTROL SEVERANCE PLAN


1.0
PURPOSE


The purpose of the Trecora Resources Change of Control Severance Plan (the
“Plan”) is to provide its Participants with specified severance compensation and
benefits in the event of qualifying termination of employment with the Company
following a Corporate Change (as defined below) under the terms and conditions
specified herein. The Company draws upon the knowledge, experience and advice of
the named executive officers and other key employees of the Company and its
subsidiaries to manage its business for the benefit of the Company’s
stockholders. It is expected that the Company from time to time will consider
the possibility of an acquisition by another company or other Corporate Change.
The Committee believes that it is in the best interests of the Company and its
stockholders to assure that the Company will have the continued dedication and
objectivity of its named executive officers and key employees, notwithstanding
the possibility or occurrence of such an event. The Plan is intended to be a
“top hat” welfare benefit plan maintained for a select group of management or
highly compensated individuals for purposes of ERISA.
2.0
DEFINITIONS
The following definitions shall be applicable throughout the Plan unless
specifically modified by any Section:
2.1
“Accountants” shall have the meaning set forth in Section 8.4.

2.2
“Annual Base Compensation” means an amount equal to Participant’s gross annual
base salary, exclusive of bonuses, commissions and other incentive pay, as in
effect immediately preceding a Corporate Change.

2.3
“Award” has the meaning given such term under the Stock Plan.

2.4
“Board” means the Board of Directors of Trecora Resources.

2.5
“Cause” shall mean: (i) the commission by Participant of, or pleading guilty or
nolo contendere to, a felony or a crime involving moral turpitude, (ii)
Participant’s willful and continued failure to perform substantially
Participant’s duties and responsibilities with respect to the Company and its
affiliates or to follow the lawful directions or instructions of the Company’s
Board or the Participant’s direct report, (iii) Participant’s material breach of
any fiduciary duty owed to the Company or any of its affiliates, (iv)
Participant’s theft, fraud, embezzlement, or dishonesty (including intentional
material misrepresentations or concealments in written reports submitted to the
Company or the Board) with regard to the Company or any of its affiliates, or in
connection with Participant’s duties or responsibilities with respect thereto,
(v) Participant’s intentional material violation of the Company’s code of
conduct, code of ethics or similar written policies, including but not limited
to those relating to sexual harassment, (vi) Participant’s willful misconduct
unrelated to the Company or any of its affiliates having, or likely to have, a
material negative impact on the Company or any of its affiliates (economically
or to its reputation), (vii) any intentional, material breach or violation by
Participant of any provisions of this Agreement or any other agreement between
you and the Company or any of its affiliates or (viii) the unlawful use
(including being under the influence) or possession of illegal drugs by
Participant on the premises of the Company or any of its affiliates or while
performing any services, duties or responsibilities for, owed to, or one behalf
of the Company or any of its affiliates. To the extent any of the foregoing
items (ii), (v) (excluding a material violation of any sexual misconduct
policy), (vi) or (vii) are capable of being cured, Cause shall not be deemed to
have occurred with respect thereto until (a) the Company has given Participant
written notice, setting forth the issue(s) that is alleged to constitute Cause,
(b) the Company has provided Participant at least 20 days following the date on
which such notice is provided to cure such conduct, and (c) Participant have
failed to so cure.



1



--------------------------------------------------------------------------------





2.6
“Code” means the Internal Revenue Code of 1986, as amended.

2.7
“Committee” means the Compensation Committee of the Board of Directors of the
Company.

2.8
“Company” means Trecora Resources, a Delaware corporation.

2.9
“Corporate Change” shall have the meaning given such term under the Stock Plan
or the meaning ascribed to any similar term contained in any successor plan to
the Stock Plan.

2.10
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

2.11
“Excise Tax” means the excise tax imposed by Code Section 4999.

2.12
“Good Reason” means (i) a material diminution of Participant’s base
compensation, (ii) a material diminution without Participant’s prior written
consent in Participant’s authority, duties, responsibilities, or reporting line,
or (iii) relocation of the work place of the Company to a location more than 100
miles from current location of the Company’s headquarters or facilities. An
event described in this definition of will not constitute Good Reason unless
Participant provides written notice to the Company of Participant’s intention to
resign for Good Reason and specifying in reasonable detail the issue or action
giving rise thereto within 90 days of its initial existence and the Company does
not cure such breach or action within 30 days after the date of Participant’s
notice. In no instance will a resignation by Participant be deemed to be for
Good Reason if it is made more than six months following the initial occurrence
of any of the events that otherwise would constitute Good Reason hereunder.

2.13
“Named Executive Officer” means each person who is considered a “named executive
officer” of the Company as determined under Item 402(a) of Regulation S-K of the
regulations issued pursuant to the Securities Act of 1933.

2.14
“Participant” means an individual who meets the eligibility requirements of
Section 5.

2.15
“Plan” means this Trecora Change of Control Severance Plan.

2.16
“Release Agreement” means the form of general waiver and release agreement a
Participant must execute as a condition to receiving severance and other
benefits under this Plan.

2.17
“Stock Plan” means the Trecora Resources Stock and Incentive Plan.

3.0
ADMINISTRATION
3.1
General Administration. The Plan shall be administered by the Committee.

3.2
Powers. The Committee has the authority to interpret and make determinations and
decisions with respect to the Plan. The Committee may delegate any of its duties
under the Plan to such individuals or entities from time to time as it may
designate. The Committee or its delegate shall have the discretionary authority
to determine eligibility for Plan benefits and to interpret and construe the
terms of the Plan, including the making of factual determinations. Benefits
under the Plan shall be payable only if the Committee or its delegate determines
that an eligible employee is entitled to them. The decisions of the Committee or
its delegate shall be final and conclusive with respect to all questions
concerning the administration of the Plan.



4.0
TERMINATION OF EMPLOYMENT
4.1
Termination without Cause or for Good Reason following a Corporate Change. If,
within 18 months following the consummation of a Corporate Change, the Company
terminates a Participant’s employment without Cause or a Participant voluntarily
terminates his or her employment on account of Good Reason,



2



--------------------------------------------------------------------------------





then subject to the Release requirement set forth in Section 4.2, the
Participant shall be entitled to receive the following severance and other
benefits:
4.1.1
Cash Payment. The Participant shall be entitled to receive an amount equal to
the Participant’s Annual Base Compensation, payable in a single lump sum.

4.1.2
Bonus. The Participant shall be entitled to receive an amount equal to the
Participant’s annual bonus attributable to the year in which the Participant’s
employment is terminated, assuming attainment at target level and prorated to
reflect the date on which the Participant’s employment is terminated, payable in
a single lump sum.

4.1.3
Equity Grants. Each of the Participant’s outstanding Awards shall vest and
become payable.

Notwithstanding anything to the contrary in this Plan, if a Participant has an
employment contract with the Company that provides for benefits in the event of
a Corporate Change, the Participant will receive the benefits conferred under
such employment contract in lieu of any receipt of any payments or other
benefits set forth in Section 4.1 of this Plan.
4.2
Release Agreement and Timing of Payments. The Payments and benefits described in
Section 4.1 will only be provided if a Participant executes and delivers to the
Company a Release Agreement and such Release Agreement shall have become legally
effective and not subject to revocation within 60 days following his or her
termination of employment. The payments described in Sections 4.1.1 and 4.1.2
shall be paid in a single lump sum within 10 days following the date on which
the Release Agreement becomes legally effective and not subject to revocation
and all Awards that vest in accordance with Section 4.1.3 shall be settled
within 10 days following the date on which the Release Agreement becomes legally
effective and not subject to revocation.

4.3
Other Termination. If a Participant’s employment with the Company is terminated
for any reason (including death or disability) other than as a result of (i) the
Participant voluntarily resigning from the Company for Good Reason, or (ii) the
Company terminating the Participant’s employment without Cause, then the
Participant shall not be entitled to receive benefits under this Plan and shall
be entitled to benefits (if any) only as may then be established under the
Company’s then existing benefit plans and policies at the time of such
resignation or termination.

5.0
ELIGIBILITY
Each person who is a Named Executive Officer immediately prior to a Corporate
Change and each individual who is holding an outstanding Award under the Stock
Plan immediately prior to a Corporate Change shall be a Participant in the Plan.
6.0
AMENDMENT OR TERMINATION OF THE PLAN
Prior to the occurrence of a Corporate Change, the Board reserves the right to
amend the Plan at any time, provided that no such amendment may be adverse to
the Participant with respect to eligibility or amount of payments or benefits
hereunder. Notwithstanding the preceding, commencing on the date of a Corporate
Change, no amendment or termination of the Plan shall reduce the payments or
benefits payable to any Participant who terminates employment within 18 months
after the Corporate Change (unless each affected Participant consents in writing
to such amendment or termination). A termination of this Plan pursuant to the
preceding sentences shall be effective for all purposes, except that such
termination shall not affect the payment or provision of compensation or
benefits earned by a Participant prior to the termination of this Plan.
7.0


3



--------------------------------------------------------------------------------





CLAIMS PROCEDURES
7.1
Claims for Benefits. If an employee believes he is entitled to benefits, or to
greater benefits than are paid under the Plan, the employee may file a claim for
benefits with the Committee. The Committee will either accept or deny the claim,
and will notify the claimant of acceptance or denial of the claim within a
reasonable period of time after receipt of the claim by the Committee. For
purposes of this Section 7.1, a period of time will not be considered reasonable
if it exceeds 90 days after receipt of the claim by the Committee unless special
circumstances require an extension of time for processing the claim. If such an
extension of time for processing is required, written notice of the extension
shall be furnished to the claimant prior to the termination of the initial
90-day period. In no event shall such extension exceed a period of 90 days from
the end of such initial period. The extension notice shall indicate the special
circumstances requiring an extension of time and the date by which the Committee
expects to render a decision. The Committee shall provide to every claimant who
is denied a claim for benefits written notice setting forth in a manner
calculated to be understood by the claimant:

7.1.1
the specific reason or reasons for the denial;

7.1.2
specific reference to pertinent Plan provisions on which the denial is based;

7.1.3
a description of any additional material or information necessary for the
claimant to perfect the claim and an explanation of why such material or
information is necessary;

7.1.4
appropriate information as to the steps to be taken if the claimant wishes to
submit a claim for review; and

7.1.5
a statement of the claimant’s right to bring a civil action under Section 502(a)
of ERISA following a denial of the claim on review.

7.2
Claims Appeals. A claimant who does not agree with a claim determination under
Section 7.1 may submit an appeal to the Committee. A claimant may:

7.2.1
request a review upon written application;

7.2.2
receive copies of all documents, records and other information relevant to the
claim upon request and free of charge; and

7.2.3
submit comments, documents, records and other information relating to the claim,
even if the information was not submitted or considered in the initial
determination, in writing.

The claimant must file any request for review of a denied claim within 60 days
after receipt by the claimant of written notification of denial of a claim.
A decision with respect to the appeal shall be made promptly, and shall not
ordinarily be made later than 60 days after receipt of the request for review
unless special circumstances require an extension of time for processing, in
which case a decision shall be rendered as soon as possible, but not later than
120 days after receipt of a request for review. If such an extension of time for
review is required because of special circumstances, written notice of the
extension shall be furnished to the claimant prior to the commencement of the
extension.
The Committee will notify the claimant of the decision with respect to the
appeal in writing. This notice will include specific reasons for the decision,
written in a manner to be understood by the claimant, as well as specific
references to the pertinent plan provisions on which the decision is based. If
the claim is denied, the notice will also include a statement that the claimant
is entitled to receive, upon request and free of charge, copies of all
documents, records or other information relevant to the claim and a statement of
the claimant’s right to bring a civil action under Section 502(a) of ERISA.


4



--------------------------------------------------------------------------------





7.3
Limitation of Actions. A claimant must follow the claims procedures set forth in
Sections 7.1 and 7.2. The failure of a claimant to follow the claims procedures
(including the failure to comply with the deadlines) will extinguish his or her
right to file a subsequent claim or to file a lawsuit with respect to the claim.
If a claimant follows the claims procedures, but his or her final appeal is
denied, he or she will have one year to file a lawsuit with respect to that
claim, and failure to meet the one-year deadline will extinguish his or her
right to file a lawsuit with respect to that claim.

8.0
CODE SECTION 280G
8.1
In the event that the benefits provided for in this Plan (together with any
other benefits or amounts payable or provided to a Participant) otherwise
constitute “parachute payments” within the meaning of Section 280G of the Code
and would, but for this Section 8.0 be subject to the Excise Tax, then the
Participant’s benefits under this Plan (together with any other benefits or
amounts payable or provided to such Participant) shall be either: (i) delivered
in full, or (ii) delivered as to such lesser extent as would result in no
portion of such benefits being subject to the Excise Tax, whichever of the
foregoing amounts, taking into account the applicable federal, state and local
income taxes and the Excise Tax, results in the receipt by the Participant on an
after-tax basis, of the greatest amount of benefits, notwithstanding that all or
some portion of such benefits may be taxable under Section 4999 of the Code. In
the event of a reduction of benefits hereunder, the Accountants (as defined
below) shall determine which benefits shall be reduced, in accordance with
Section 8.2, so as to achieve the principle set forth in the preceding sentence.
In no event shall the foregoing be interpreted or administered so as to result
in an acceleration of payment or further deferral of payment of any amounts
(whether under this Plan or any other arrangement) in violation of Code Section
409A.

8.2
Any reduction in the Participant’s benefits under this Plan and/or otherwise
payable or provided to such Participant shall be made as follows:

8.2.1
first, payments that are payable in cash that are valued at full value under
Treasury Regulation Section 1.280G-1, Q&A 24(a) will be reduced (if necessary,
to zero), with amounts that are payable last reduced first;

8.2.2
second, payments due in respect of any equity valued at full value under
Treasury Regulation Section 1.280G-1, Q&A 24(a) will be reduced (if necessary,
to zero), with amounts that are payable or deliverable last reduced first;

8.2.3
third, payments that are payable in cash that are valued at less than full value
under Treasury Regulation Section 1.280G-1, Q&A 24 will be reduced (if
necessary, to zero), with the highest values reduced first (as such values are
determined under Treasury Regulation Section 1.280G-1, Q&A 24);

8.2.4
fourth, payments due in respect of any equity valued at less than full value
under Treasury Regulation Section 1.280G-1, Q&A 24 will be reduced (if
necessary, to zero), with the highest values reduced first (as such values are
determined under Treasury Regulation Section 1.280G-1, Q&A 24); and

8.2.5
fifth, all other non-cash benefits will be reduced pro-rata.

8.3
In each case, the amounts of the payments and benefits shall be reduced in the
inverse order of their originally scheduled dates of payment or vesting, as
applicable, and shall be so reduced only to the extent necessary to achieve the
reductions contemplated under Section 8.1.

8.4
Unless the Company and the Participant otherwise agree in writing, all
determinations required to be made under this Section 8.0, including the manner
and amount of any reduction in the Participant’s benefits under this Plan, and
the assumptions to be utilized in arriving at such determinations, shall be
promptly determined and reported in writing to the Company and the Participant
by the independent public accountants or other independent advisors selected by
the Company that are not serving as the accountants or auditors for the
individual, entity or group effecting the Corporate Change (the “Accountants”),
and all such computation and determinations shall be conclusive and binding upon
the Participant and the Company. All fees and expenses of the Accountants shall
be borne solely by the



5



--------------------------------------------------------------------------------





Company, and the Company shall enter into any agreement requested by the
Accountants in connection with the performance of the services hereunder. For
purposes of making the calculations required by this Section 8.0, the
Accountants may make reasonable assumptions and approximations concerning the
application of Code Sections 280G and 4999. The Company and the Participant
shall furnish to the Accountants such information and documents as the
Accountants may reasonably request to make a determination under this Section
8.0.
9.0
OTHER
9.1
No Employment Rights Conferred. Nothing contained in the Plan shall: (i) confer
upon any employee any right to continuation of employment with the Company or
any affiliate; or (ii) interfere in any way with the right of the Company or any
affiliate to terminate his or her employment at any time.

9.2
Withholding. Payments and benefits provided under the Plan are subject to all
applicable federal, state, local and non-U.S. tax withholdings.

9.3
Code Section 409A. It is intended that the payments under this Plan shall be
exempt from Code Section 409A and qualify for the short-term deferral exception
and separation pay plan exception, in each case, to the maximum extent permitted
under Code Section 409A, and any ambiguities herein will be interpreted to so
comply. Anything in any other provision in the Plan to the contrary
notwithstanding, the Committee reserves the right, to the extent the Committee
deems necessary or advisable in its sole discretion, to unilaterally amend or
modify this Plan as may be necessary to ensure that all benefits provided under
this Plan are made in a manner that qualifies for exemption from or complies
with Code Section 409A; provided, however, that the Company makes no
representations that the payments or benefits provided under this Plan will be
exempt from Code Section 409A and makes no undertakings to preclude Section 409A
from applying to the payments or benefits provided under this Plan. Neither the
Committee nor the Company shall be liable to any Participant (or any other
party) for any tax, interest, or penalties a Participant may owe as a result of
participation in the Plan as a result of Code Section 409A or otherwise, and
neither the Committee or the Company shall have any obligation to indemnify or
otherwise protect any Participant Employee from the obligation to pay any taxes,
interest or penalties imposed on any payments or benefits under the Plan.

9.4
Unfunded Plan Benefits. No Participant shall acquire by reason of the Plan any
right in or title to any assets, funds, or property of the Company or any of its
affiliates. Any payments or benefits which become payable under the Plan are
unfunded obligations of the Company and shall be paid from the general assets of
the Company. No employee, officer, director or agent of the Company or any
affiliate guarantees in any manner the payment of Plan benefits.

9.5
No Assignment. Benefits payable under the Plan shall not be subject to
alienation, pledge, sale, transfer, assignment, attachment, execution or
encumbrance or any kind and any attempt to do so shall be void, except as
required by law.

9.6
Severability. If a provision of the Plan is found, held or deemed by a court of
competent jurisdiction to be void, unlawful or unenforceable under any
applicable statute or other controlling law, the provision shall be severed from
the Plan and the remainder of the Plan shall continue in full force and effect.

9.7
Governing Law. This Plan shall be construed in accordance with the laws of the
State of Texas, except to the extent that it implicates matters which are the
subject of the General Corporation Law of the State of Delaware which matters
shall be governed by the latter law.

9.8
Effective Date. This Plan shall be effective as of March 12, 2020.





6

